Dismissed and Opinion Filed October 5, 2021




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00293-CV

                       RONALD A. BURNOM, Appellant
                                    V.
                        AAKHU B.S. SHETET, Appellee

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-08333

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle
      Appellant no longer desires to pursue this appeal and has filed a motion to

dismiss. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Cory L. Carlyle//
210293f.p05                               CORY L. CARLYLE
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RONALD A. BURNOM, Appellant                  On Appeal from the 302nd Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00293-CV          V.               Trial Court Cause No. DF-19-08333.
                                             Opinion delivered by Justice Carlyle,
AAKHU B.S. SHETET, Appellee                  Justices Myers and Partida-Kipness
                                             participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 5th day of October, 2021.




                                       –2–